AMENDMENT #2 to the AMENDED AND RESTATED TRANSFER AGENT AND SERVICE AGREEMENT between PEAR TREE FUNDS, f/k/a QUANTITATIVE GROUP OF FUNDS and PEAR TREE ADVISORS, INC., f/k/a QUANTITATIVE INVESTMENT ADVISORS, INC. Amendment dated August 1, 2011 to the Transfer Agent and Service Agreement between Pear Tree Funds and Pear Tree Advisors, Inc. made as of the 1st day of May, 2008, as amended on October 22, 2008. 1.Exhibit A is replaced in its entirety with the Schedule below. EXHIBIT A Pear Tree Columbia Small Cap Fund Pear Tree Columbia Micro Cap Fund Pear Tree Quality Fund Pear Tree Emerging Markets Fund Pear Tree Polaris Foreign Value Fund Pear Tree Polaris Foreign Value Small Cap Fund IN WITNESS WHEREOF, Pear Tree Funds and Pear Tree Advisors, Inc. have each caused this instrument to be signed in duplicate in its behalf by its President or a Vice President, duly authorized on this 1st day of August, 2011. PEAR TREE FUNDS By: /s/ Willard L. Umphrey Willard L. Umphrey President PEAR TREE ADVISORS, INC. By:/s/ Willard L. Umphrey Willard L. Umphrey President
